                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,

       vs.                                              Case No. 16-CR-21

SAMY M. HAMZEH,

                     Defendant.


     MEMORANDUM CONCERNING STATE OF THE TRANSCRIPTS

       Samy Hamzeh, by counsel, files this brief memorandum to update the

Court on the state of the transcripts in this case and where we find ourselves with

that project. At tomorrow’s telephonic hearing, the defense will address all of the

Court’s concerns about the progress of this case. To save time this is a brief

overview of where things stand as it relates to the translations.

       The defense has gone over the government’s transcripts. Most of them

present no problem, whatsoever. There are, however, some problems that persist.

The most significant is with misidentified speakers—many are smaller discrete

portions, but there are included twenty important pages that are attributed to a

CHS that are really from a third party. There are also a few transcripts from the

government’s “final version” that are missing. That is, an entire recording may

consist of five parts, and in one of the recordings, Disk 86, two parts (about 100




                                                                Federal Defender Services
                                                                        of Wisconsin, Inc.

  Case 2:16-cr-00021-PP-WED Filed 11/08/18 Page 1 of 3 Document 194
pages of transcript) are now missing, when they’d previously been turned over for

trial. Both problems will be easy to remedy.

      In addition, there persists a problem with what disk links to what

recording. The FBI translators have used a different index than the way the

discovery was organized and presented to the defense. Unfortunately, that

discovery index has also proven inaccurate. That is, upon greater scrutiny some of

the recordings that have been identified as phone calls between Hamzeh and

another individual are, in fact, in person recordings, and some recordings listed

for one day actually occur on a different day. Those problems have to be resolved.

And the government’s attorneys and the defense have talked about these issues,

and they will be resolved without the need for Court interference. The

government’s attorneys have been very open and cooperative in making sure that

we are all working on the same understanding of the discovery.

      Finally, the defense has previously turned over “final” recordings of the

significant translations that it will introduce at trial—that was done months ago.

There remains, however, many smaller recordings that are currently being

translated. Earlier in the case, these were not deemed as important as those that

had been previously prepared; but given the revelation that Disk 114 was likely

the product of a wiretap, these other recordings are being translated as well. That

process has taken much longer than planned and hoped for. The defense translator




                                        2
                                                              Federal Defender Services
                                                                      of Wisconsin, Inc.
  Case 2:16-cr-00021-PP-WED Filed 11/08/18 Page 2 of 3 Document 194
has had a sick family member to care for and has been occupied with work in other

cases; but the translations should (the defense is told) be done by next week.

       In sum, the parties have worked well together trying to put these issues to

rest but the task is large and demanding and remains somewhat problematic. To

that end, the defense believes that the rest of the trial ready translations for the

defense will be turned over to the government within two weeks; in addition, the

defense believes that within two weeks (hopefully less) a final and comprehensive

memo will be given to the government laying out problems with the translations

that need to be fixed and those issues will be easily resolved.

       Dated at Madison, Wisconsin this 8th day of November, 2018.

                                          Respectfully submitted,

                                          /s/     Joseph A. Bugni
                                          Joseph A. Bugni, WI Bar #1062514
                                          Craig W. Albee, WI Bar #1015752
                                          Gabriela A. Leija, WI Bar #1088023
                                          FEDERAL DEFENDER SERVICES
                                              OF WISCONSIN, INC.
                                          22 East Mifflin Street, Suite 1000
                                          Madison, Wisconsin 53703
                                          Tel: 608-260-9900
                                          Fax: 608-260-9901

                                          Counsel for Defendant, Samy M. Hamzeh




                                         3
                                                                  Federal Defender Services
                                                                          of Wisconsin, Inc.
  Case 2:16-cr-00021-PP-WED Filed 11/08/18 Page 3 of 3 Document 194
